Exhibit 10.29




Five Below, Inc.
701 Market Street
Suite 600
Philadelphia, PA 19106
p 215.546.7909
f 215-971-8494
www.fivebelow.com


February 19, 2019


Judy Werthauser
   
Dear Judy:


On behalf of Five Below, Inc. (the “Company”), I am proud to extend you an offer
to join our Company as Executive Vice President and Chief Experience Officer. In
this position, you will report directly to Joel Anderson, Chief Executive
Officer. You will be working out of the Company’s Corporate Headquarters in
Philadelphia, PA and your anticipated start date is February 25, 2019. Your
offer of employment is expressly conditioned on approval by the Company’s Board
of Directors and your signing and returning this letter and the attached
Confidential Information and Developments Agreement (the “Non-Disclosure
Agreement”).


Your annual base salary will initially be $510,000 (subject to increase by the
Company’s Board of Directors or its Compensation Committee in its sole
discretion) which will be paid every other week, less payroll deductions and all
required withholdings. You will be reviewed annually beginning in April 2020.
You will receive 4 weeks of vacation during the first vacation year (May 1-
April 30).


Upon execution of this offer letter, the Non-Disclosure Agreement between the
parties and the commencement of your employment with the Company, you will be
eligible for the following additional items of compensation:
                            
•
Incentive Bonus: You will be eligible to participate in the Company’s Incentive
Bonus plan for the 2019 fiscal year, to be paid in 2020, currently targeted at
70% of your annual salary (subject to increase by the Company’s Board of
Directors or its Compensation Committee in its sole discretion). Based on your
start date, you will be eligible for 100% of your targeted bonus for the 2019
fiscal year. The amount of the bonus will depend on a combination of various
performance measures established by the Compensation Committee of the Company’s
Board of Directors, as well as your achievement of individual performance goals.
To be eligible to receive the bonus you must be actively employed on the date
the bonus is paid.



•
Initial Equity Grant: You will be eligible for an initial equity grant equal to
$1,500,000 delivered as follows:



•
Subject to the approval of the Compensation Committee of the Company’s Board of
Directors, in March 2019 on the date (the “Effective Date”) that equity grants
are made to other Executive Vice Presidents of the Company pursuant to the
Company’s long-term incentive program, you will receive an equity grant of
$1,500,000.   The equity grant will be delivered as $500,000 (1/3) in
performance based restricted stock units (“PRSUs”) and $1,000,000 (2/3) in
time-based restricted stock units (“RSUs”), determined as follows:



•
The actual number of PRSUs will be determined by dividing $500,000 by the
closing price of the Company’s common stock on the Effective Date. PRSUs vest
cumulatively over three years and are subject to your continued employment on
the applicable vesting dates and performance metrics established by the
Compensation Committee of the Board.



•
The actual number of RSUs in the initial equity grant shall be determined by
dividing $1,000,000 by the closing price of the Company’s common stock on the
Effective Date.  Subject to your continued employment on the applicable vesting
date, RSUs will vest 1/3 each on the first three anniversary dates of the
Effective Date.



•
Annual Long-Term Incentive Plan:   In or around March 2020, you will also
receive an annual equity grant, pursuant to the Company’s long-term incentive
program, with a grant value equal to the target grant value for the






--------------------------------------------------------------------------------

Exhibit 10.29




Executive Vice Presidents of the Company, currently $500,000. This grant will be
subject to the same terms and conditions as other Executive Vice Presidents.


•
Benefits: Full-time WOWTOWN (Home Office) associates are eligible to enroll in
the Five Below health and wellness benefits effective their first day of hire.
You must take action and elect your health benefits during your first 30 days of
hire or you will be unable to participate in our health plans until the next
Open Enrollment held in June. Shortly after your start date, you will receive an
enrollment communication to the personal email address we have on file. If you
do not receive this message, contact the benefits department immediately at
benefits@fivebelow.com.



•
401k Plan: You will be permitted to participate in the Five Below 401(k) Plan on
the same terms as other Five Below associates.

  
•
Relocation: You will be entitled to a “Level 1 Executive Relocation” as outlined
in the Five Below relocation policy.



(Note - Certain relocation expenses may be subject to payroll taxes and included
in wages on your W-2. If within the first twelve months of employment your
position is terminated with “cause” by the Company or you choose to terminate
voluntarily your position, you will be required to repay the relocation amounts
in full to the Company upon leaving.)


Additionally you will be eligible to participate in the executive Severance
Plan, if we terminate your employment without “cause,” or if you resign for
“good reason”. You will be entitled to receive:
•
base salary for 12 months based on his base salary in effect on the date your
termination, payable in a lump sum;

•
monthly payments equal to continued COBRA benefits for a period of up to 12
months.



For purposes of the above, the term “cause” shall be defined as (i) alcohol
abuse or use of controlled drugs (other than in accordance with a physician’s
prescription); (ii) gross negligence or willful misconduct in the course of
employment (failure to meet performance standards or objectives, by itself, does
not constitute cause); (iii) any breach of any obligation or duty to the Company
or any of its affiliates (whether arising by statute, common law, contract or
otherwise) relating to confidentiality, noncompetition, non-solicitation or
property rights; (iv) other conduct involving any type of disloyalty to the
Company or any of its affiliates, including, without limitation, fraud,
embezzlement, theft or proven dishonesty; and (v) conviction of (or the entry of
a plea of guilty or nolo contendere to) a misdemeanor involving moral turpitude
or any felony.


You will be an “at-will” employee who can resign or terminate your employment
with the Company at any time. Likewise, the Company may terminate your
employment at any time and for any reason whatsoever, with or without “cause” or
advance notice. This at-will employment relationship cannot be changed except as
approved in writing by a duly authorized Company officer.


As a Company employee, you will be expected to abide by the Company rules and
regulations, and sign and comply with the Non-Disclosure Agreement attached
hereto, By executing this letter, you represent that (1) you will not be
prevented from performing any of your duties for the Company as a result of any
agreement with or other contractual or statutory obligation to (including,
without limitation, any non-competition, proprietary information or
confidentiality agreement) any prior employer and (2) the information from the
consumer report obtained in the Screening and Selection process does not result
in an adverse decision with regard to your employment. The employment terms in
this letter supersede any other agreements or promises made to you by anyone,
whether oral or written. As required by law, this offer is subject to
satisfactory proof of your right to work in the United States.




We are excited about working with you and having you as part of our team. If you
have any questions regarding this offer, please contact me. If acceptable,
please countersign and date this letter in the space provided below and return
the original of this letter to me by scanning to my email address at
Joel@fivebelow.com






                                    











--------------------------------------------------------------------------------

Exhibit 10.29




Sincerely,


/s/ Joel Anderson
Joel Anderson
President and CEO


    


I have read and understand the terms of this employment offer and I accept this
offer as presented:






/s/ Judy Werthauser                            February 20, 2019            
Judy Werthauser                                Date





--------------------------------------------------------------------------------

Exhibit 10.29




FIVE BELOW, INC.
NON-SOLICITATION, NON‑DISCLOSURE, NON-COMPETE AND
PROPRIETARY INFORMATION AGREEMENT


As a condition of my employment with Five Below, Inc., its subsidiaries,
affiliates, successors or assigns (together the “Company”), and in consideration
of my employment with the Company and my receipt of the past, present and future
compensation paid to me by Company, I agree to the following:
1.
Proprietary Information.



1.1.    I agree that all information, whether or not in writing, of a private,
secret or confidential nature concerning the Company's business, business
relationships or financial affairs (collectively, “Proprietary Information”) is
and shall be the exclusive property of the Company. By way of illustration, but
not limitation, Proprietary Information may include (a) documents which are
prepared by you, including all correspondence, memoranda, notes, summaries,
analyses, studies, models, extracts of and documents and records reflecting,
based on or derived from Proprietary Information as well as all copies and other
reproductions thereof, whether in writing or stored or maintained in or by
electronic, magnetic or other means, media or devices (all such documents and
writings which are prepared by you are sometimes referred to herein as
“Evaluation Documents”); (b) inventions, products, processes, methods,
techniques, projects, developments, plans, research data, financial data,
personnel data, computer programs, customer and supplier lists, and contacts at
or knowledge of customers or prospective customers of the Company; and (c) shall
not include information which is or becomes generally available to the public
other than as a result of a disclosure by you.


1.2.    I have not and will not disclose any Proprietary Information to any
person or entity other than other employees of the Company nor have I used or
will I use the same for any purposes (other than in the performance of my duties
as an employee of the Company) without written approval by an officer of the
Company, either during or after my employment with the Company, unless and until
such Proprietary Information has become public knowledge through no fault of my
own.


1.3.    I agree that all files, letters, memoranda, reports, records, data,
sketches, drawings, laboratory notebooks, program listings, or other written,
photographic, or other tangible material containing Proprietary Information,
whether created by me or others, which have or shall come into my custody or
possession, shall be and are the exclusive property of the Company to be used by
me only in the performance of my duties for the Company. All such materials or
copies thereof and all tangible property of the Company in my custody or
possession shall be delivered to the Company, upon the earlier of (i) a request
by the Company or (ii) termination of my employment. After such delivery, I
shall not retain any such materials or copies thereof or any such tangible
property.


1.4.    I agree that my obligation not to disclose or to use information and
materials of the types set forth in Sections 1.1 and 1.2 above, and my
obligation to return materials and tangible property, set forth in paragraph 1.2
above, also extends to such types of information, materials and tangible
property of customers of the Company or suppliers to the Company or other third
parties who may have disclosed or entrusted the same to the Company or to me.


1.5.    I agree that for a period of one (1) year from the date of the
termination of my engagement by the Company for any reason, I will not, either
directly or indirectly, on my own behalf or in the service of, together with, or
on behalf of any other person engage or participate, or provide any service to
any person that is engaged or plans to engage, in any business that (i) is
directly competitive with the Business, (ii) sells at retail product or products
at fixed price points of $10 (or integral multiples thereof) or less, or any
combination of one or more price points of $10 (or integral multiples thereof)
or less (including without limitation the retailer Planet Ten), (iii) sells at
retail product or products at fixed priced points of $1 (or integral multiples
thereof) or less (including without limitation the retailer Dollar Tree), or
(iv) devotes a majority of its sales area to the retail sale of party goods or
is known as a party store (including without limitation Party City and Factory
Card Outlet).


2.Developments.


2.1.    If at any time or times during my employment, including, without
limitation, prior to the date of my execution of this agreement, I have (either
along or with others) made, conceived, created, discovered, invented or reduced
to practice, or I shall (either alone or with others) make, conceive, create,
discover, invent or reduce to practice, any invention, modification, discovery,
design, development, improvement, process, software program, work of authorship,
documentation, formula, data, technique, know-how, trade secret or intellectual
property right whatsoever or any interest therein (whether or not patentable or
registrable under copyright, trademark or similar statutes or subject to
analogous protection) (hereinafter, “Developments”) that (i) relates to the
business of the Company or any customer of or supplier to the Company in
connection





--------------------------------------------------------------------------------

Exhibit 10.29




with such customer's or supplier's activities with the Company or any of the
products or services being developed, manufactured or sold by the Company or
which may be used in relation therewith, (ii) results (or resulted) from tasks
assigned to me by the Company or (iii) results (or resulted) from the use of
premises or personal property (whether tangible or intangible) owned, leased or
contracted for by the Company, such Developments and the benefits thereof are
and/or shall immediately become the sole and absolute property of the Company
and its assigns, as works made for hire or otherwise, and I shall promptly
disclose to the Company (or any persons designated by it) each such Development
and, as may be necessary to ensure the Company's ownership of such Developments,
I hereby assign any right, title and interest (including, but not limited to,
any copyrights and trademark rights) in and to the Developments and benefits
and/or rights resulting therefrom to the Company and its assigns without further
compensation and shall communicate, without cost or delay, and without
disclosing to others the same, all available information relating thereto (with
all necessary plans and models) to the Company.


2.2.    I will, during my employment and at any time thereafter, at the request
and cost of the Company, promptly sign, execute, make and do all such deeds,
documents, acts and things as the Company and its duly authorized agents may
reasonably require: (i) to apply for, obtain, register and vest in the name of
the Company alone (unless the Company otherwise directs) letters patent,
copyrights, trademarks or other analogous protection in any country throughout
the world and when so obtained or vested to renew and restore the same; and (ii)
to defend any judicial, opposition or other proceedings in respect of such
applications and any judicial, opposition or other proceedings or petitions or
applications for revocation of such letters patent, copyright, trademark or
other analogous protection.


3.Conflicting Employment and Non-Competition. I agree that, during the term of
my employment with the Company that I will not engage in any activities that
conflict with my obligations to the Company.


4.Solicitation of New Employees. I agree that for a period of twelve (12) months
immediately following the termination of my relationship with the Company, I
shall not either directly or indirectly solicit, induce recruit or encourage any
of the Company’s employees to leave their employment or take away such
employees, or attempt to solicit, induce, recruit, encourage to take away
employees of the Company, either for myself or for any other person or entity.


5.Equitable Remedies. I agree that it would be impossible or inadequate to
measure and calculate the Company’s damages from any breach of the covenants set
forth in Sections 1, 2, 3 and 4 herein. Accordingly, I agree that if I breach
any of such Sections, the Company will have available, in addition to any other
right or remedy available, the right to obtain an injunction from a court of
competent jurisdiction restraining such breach or threatened breach and to
specific performance of any such provision of this Agreement. I further agree
that no bond or other security shall be required in obtaining such equitable
relief and, I hereby consent to the issuance of such injunction and to the
ordering of specific performance. It is understood that any failure or delay by
the Company in exercising any right, power or privilege hereunder shall not
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise
thereof. In the event that the Company is the prevailing party in any action or
proceeding under this letter agreement, then you shall pay all costs and
expenses incurred by the Company in connection therewith (including, without
limitation, reasonable attorney’s fees).


6.Miscellaneous.


6.1.    Governing Law. This Agreement will be governed by the laws of the
Commonwealth of Pennsylvania.


6.2.    Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions and agreements between us. No modification of
or amendment to the Agreement, nor any waiver of any rights under this
Agreement, will be effective unless in writing signed by the party to be
charged. Any subsequent change or changes in my duties, salary or compensation
will not affect the validity or scope of this Agreement. If any court determines
that any provision of this agreement is unenforceable because of its duration or
geographic scope or otherwise, then that court will have the power to modify
such provision and, in its amended form, such provision will then be
enforceable.


6.3.    Severability. If one or more of the provisions in this Agreement are
deemed void by law, then the remaining provisions will continue in full force
and effect.


6.4.    Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.







--------------------------------------------------------------------------------

Exhibit 10.29




6.5.    Acknowledgment. By executing this agreement, you are acknowledging that
you have been provided with ample time to carefully review each of the
provisions of this letter agreement and to consult with counsel of your choice,
and that you fully understand each of the provisions of this agreement.


6.6.    Counterparts. This letter agreement may be executed and delivered by
facsimile signature in two or more counterparts, each of which shall constitute
an original instrument and all of which, together, shall constitute the same
letter agreement.


ACCEPTED AND AGREED:


/s/ Judith L. Werthauser     
Name:    Judith L. Werthauser     
Date:    February 11, 2019





